Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to IDS filed on 9/13/2022.
IDS filed on 9/13/2022 is considered.
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken alone or in combination fail to teach the limitation as recited in independent claims 1, 16, and 17.
The closest cited prior arts --	
USPGN 2006/0046819 by Nguyen et al. teaches a method of emulating gaming machine capable of executing a second game.
USPGN 2017/0031834, to Cerny et al., discloses running determining if an application is for a legacy device and select matching resources.

However, the above prior art, alone or in combination, does not specifically disclose “ 5determining from running the legacy application on the older system, one or more performance metrics that must be met when the legacy application is run on the newer system and other performance information that is useful for later adjustment of operating parameters of the newer system when running the legacy application on the newer system.”, as similarly disclose in independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.    The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PHILIP WANG/Primary Examiner, Art Unit 2197